DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/26/20 and 10/30/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by John Wilson et al. (U.S. 2018/0077603) (hereinafter “Wilson”).  Wilson teaches all of the limitations of the specified claims with the reasoning that follows.
1, “a wireless communication method, the method comprising:  determining, by a terminal device, port configuration information of a phase tracking reference signal” is anticipated by the UE 115-b of Figure 3 that determines a number of PCRS ports used for PCRS as well as a multiplexing scheme used for one or more PCRS ports (port configuration information of phase tracking reference signal) as shown in step 315 of Figure 3 and spoken of on page 6, paragraph [0064].
Lastly, “sending, by the terminal device, the port configuration information of the phase tracking reference signal to a network device” is anticipated by the UE 115-b of Figure 3 that transmits a reporting message including the PCRS configuration to base station 105-b (network device), where the PCRS configuration includes the determined number of PCRS ports and multiplexing scheme as shown in step 325 of Figure 3 and spoken of on page 6, paragraphs [0065] and [0067].
Regarding claim 2, “wherein the port configuration information of the phase tracking reference signal comprises at least one of the following information:  a quantity of phase tracking reference signal ports, or a mapping relationship between the phase tracking reference signal and a first reference signal, wherein the first reference signal comprises a demodulation reference signal (DMRS)” is anticipated by the UE 115-b that determines a number (quantity) of PCRS ports used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Regarding claim 4, “wherein the determining the mapping relationship between the phase tracking reference signal and the first reference signal comprises:  
Regarding claim 5, “a wireless communication method, the method comprising:  receiving, by a network device, a communication from a terminal device” is anticipated by a base station 105 (network device) that receives a reporting message (communication) from a UE 115 (terminal device) that includes a PCRS configuration as shown in step 1405 of Figure 14 and spoken of on page 11, paragraph [0123].
Lastly, “determining, by the network device, port configuration information of a phase tracking reference signal based on the communication” is anticipated by the base station 105 that transmits one or more PCRS based on the received PCRS configuration as shown in step 1410 of Figure 14 and spoken of on page 11, paragraph [0124]; where the PCRS configuration includes a number of PCRS ports as well as a multiplexing scheme used for one or more PCRS ports (port configuration information) as spoken of on page 11, paragraph [0120].
6, “wherein the port configuration information of the phase tracking reference signal comprises at least one of the following information:  a quantity of phase tracking reference signal ports, or a mapping relationship between the phase tracking reference signal and a first reference signal, wherein the first reference signal comprises a demodulation reference signal (DMRS)” is anticipated by the UE 115-b that determines a number (quantity) of PCRS ports used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Regarding claim 7, “a terminal device, comprising:  a processor, configured to determine port configuration information of a phase tracking reference signal” is anticipated by the UE 115-b (terminal device) of Figure 3 that determines a number of PCRS ports used for PCRS as well as a multiplexing scheme used for one or more PCRS ports (port configuration information of phase tracking reference signal) as shown in step 315 of Figure 3 and spoken of on page 6, paragraph [0064]; where the UE 705 of Figure 7 includes a processor 720.
Lastly, “a transmitter, configured to send the port configuration information of the phase tracking reference signal to a network device” is anticipated by the UE 115-b of Figure 3 that transmits a reporting message including the PCRS configuration to base station 105-b (network device), where the PCRS configuration includes the determined number of PCRS ports and multiplexing scheme as shown in step 325 of Figure 3 and spoken of on page 6, paragraphs [0065] and [0067]; where the UE 705 of Figure 7 includes a transceiver 735 (transmitter).
8, “wherein the port configuration information of the phase tracking reference signal comprises at least one of the following information:  a quantity of phase tracking reference signal ports, or a mapping relationship between the phase tracking reference signal and a first reference signal, wherein the first reference signal comprises a demodulation reference signal (DMRS)” is anticipated by the UE 115-b that determines a number (quantity) of PCRS ports used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Regarding claim 10, “wherein the processor is further configured to:  determine the mapping relationship between the phase tracking reference signal and the first reference signal based on status information of a channel used to carry the phase tracking reference signal” is anticipated by the UE 115-b that identifies a first channel estimate corresponding to a first set of DMRS ports and identifies a second channel estimate corresponding to a second set of DMRS ports, and generates a superimposed channel based on the channel estimates (status information), and estimates a phase noise based on the generated superimposed channel and a PCRS multiplexed onto a single resource, where the multiplexing scheme (mapping relationship) includes the one or more PCRS ports multiplexed onto the single resource as spoken of on page 6, paragraphs [0064] and [0066].
Regarding claim 11, “a network device, comprising:  a receiver, configured to receive a communication from a terminal device” is anticipated by a base station 105 (network device) that receives a reporting message (communication) from a UE 115 
Lastly, “a processor, configured to determine port configuration information of a phase tracking reference signal based on the communication” is anticipated by the base station 105 that transmits one or more PCRS based on the received PCRS configuration as shown in step 1410 of Figure 14 and spoken of on page 11, paragraph [0124]; where the PCRS configuration includes a number of PCRS ports as well as a multiplexing scheme used for one or more PCRS ports (port configuration information) as spoken of on page 11, paragraph [0120]; where the base station 1105 of Figure 11 includes a processor 1120.
Regarding claim 12, “wherein the port configuration information of the phase tracking reference signal comprises at least one of the following information:  a quantity of phase tracking reference signal ports, or a mapping relationship between the phase tracking reference signal and a first reference signal, wherein the first reference signal comprises a demodulation reference signal (DMRS)” is anticipated by the UE 115-b that determines a number (quantity) of PCRS ports used for PCRS and a multiplexing scheme (mapping relationship) used for one or more PCRS ports that includes a mapping of one or more PCRS ports to respective DMRS ports as spoken of on page 6, paragraph [0064].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson in view of Yoo et al. (U.S. 2018/0227929) (hereinafter “Yoo”).
Regarding claims 3 and 9, Wilson teaches claims 2 and 8 as described above.  Wilson does not explicitly teach “determining the quantity of phase tracking reference signal ports based on information about sharing a local oscillator by a plurality of transceiver units of the terminal device, wherein if a quantity of local oscillator units of 
However, Yoo teaches a method for controlling wireless communication in a beamforming based cellular system where base stations and UEs exchange PTRS port association information, and where a number of PTRS ports are determined based on a phase noise source, which is related to an oscillator, and where a number (e.g. one) of PTRS ports identical to a number of oscillators is utilized as spoken of on page 7, paragraph [0116]; as well as the abstract, lines 10-19.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the PTRS port numbering of Yoo to the system of Wilson in order to improve the quality of the wireless communication by measuring and compensating for different phase noise(s) produced by different oscillators as spoken of on page 7, paragraph [0116] of Yoo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467